Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 5, 2018                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

  156877                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  In re A. L. HENDERSON, Minor.                                    SC: 156877                                        Justices
                                                                   COA: 336561
                                                                   Leelanau CC Family Division:
                                                                   15-009455-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the November 14, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 5, 2018
           p0103
                                                                              Clerk